DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.

In response to applicant's argument that the references Shimura (U.S. Pub. No. 20190037504) and Jiang (U.S. Pub. No. 20180192445) fails to show certain features of applicant’s invention (i.e. wherein deploying the node instance comprises one or more of creating the node instance, configuring the node instance, or instantiating the node instance, and the node instance is a network function device or a network element device; after a deployment of the node instance, obtaining, by the first network manager, node instance information, wherein the node instance information comprises identifier information of the node instance or a network address of the node instance). (Emphasis Added).

Upon further review, the Examiner respectfully disagrees with the Applicant’s arguments because of the following reasons:

First, as previously discussed in the Final Office Action mailed on 04/08/2022, the Applicant’s claimed limitations and/or terms are very broad, vague, and/or unclear. The Applicant amended and provided more broad or vague limitations.
For example, as recently amended, the claim recites that “wherein deploying the node instance comprises one or more of creating the node instance, configuring the node instance, or instantiating the node instance”. (Emphasis Added).
As highlighted above, the at least broad claimed limitation in question provided three options (i.e. one or more), therefore, the limitation provided options wherein the Examiner can reasonably select one option.
In regards to the at least options in the limitation, take for example “creating the node instance”. It is broad, vague, and/or unclear what the Applicant is referring to as creating or generating a node instance because the Applicant’s invention as recited in at least independent claim 1 stated that the “node instance is a network function device or a network element device” (Emphasis Added).
Thus, without any further details and/or explanation in the claims, it is unclear how a device (i.e. hardware) is created (i.e. generated) in a network slice system deployment. Therefore, for the purpose of examination, the Examiner would give the at least claimed limitations its’ broadest reasonable interpretation
Also, for example, another option is “configuring the node instance”. It is broad, vague, and/or unclear what the Applicant is referring to as “configuring” because the at least claimed limitation does not provide any detail or information on how or what does it mean to “configure” a node instance. 
Furthermore, the at least limitations recites “instantiating the node instance”. Again, it is broad and/or unclear in the context of the at least claimed invention what the Applicant is referring to as ““instantiating the node instance” for one of ordinary skill in the art to readily understand the scope of the invention.
In light of the Applicant’s original specification on record, pp. [0067], simply stated “Deploying a node instance may include creating the node instance, configuring the node instance, or instantiating the node instance” without any further detail discussion for one of ordinary skill in the art to readily understand the scope of the invention.
Therefore, contrary to the Applicant’s arguments, and as previously mentioned to the Applicant, the claimed limitations and/or terms are very broad, thus cannot be distinguished from the applied prior arts. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, the claim does not uniquely and/or particularly define “wherein deploying the node instance comprises one or more of creating the node instance, configuring the node instance, or instantiating the node instance” so as to distinguish from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111.
Shimura discussed the concept of a base station #110 transmitting trigger frame (including determined transmission power) to one or more communication devices #101, #102, 103, in a wireless communication network, wherein the required information (transmission power) is used or utilized for communication in wireless network (see Shimura fig. 1 and fig. 7). 
Thus, without any further detailed information in the at least claims, the Examiner believes that by the virtue of a communication network (i.e. base station) communicating or exchanging information with a communication device, the communication device is configured to communicate with and/or use the communication network. Therefore, the Examiner respectfully disagrees with the Applicant’s arguments.

Secondly, the Applicant amended and argued that the prior art references fails to teach at least in part “after a deployment of the node instance, obtaining, by the first network manager, node instance information” (Emphasis Added).
In response, the Examiner respectfully disagrees with the Applicant’s arguments as discussed above and/or as discussed in the previous Office Actions. The at least claimed limitation “deploying a node instance” is very broad and has not been uniquely defined so as to be distinguished from the applied prior arts. 
The Examiner believes that as shown in Shimura above, and as it is readily known by any one of ordinary skill in the art that the communication network and the communication devices establish connections and exchange information. Therefore, the Examiner believes that deployment (e.g. connection) established and further information are exchanged between the communication network and the communication device.
Also, upon further review of the Applicant’s remarks to the best of the Examiner’s understanding, the Applicant’s remarks and/or arguments with regards to the term “after” and/or “before” is unclear.
As it is readily known in the wireless communication technology, upon connection, the communication devices and/or the communication networks constantly exchange different control information (i.e. claimed requirement information) and/or data as discussed in Shimura. Therefore, Applicant’s argument regarding this newly added limitation is unclear.
Furthermore, for argument sake, in the wireless communication technology, when the communication network receives and/or exchange information with communication devices, the communication network implicitly identifies and/or knows which communication device the information is coming from/to. Therefore, the Applicant’s argument is invalid and/or unclear.

In conclusion, the Applicant’s claimed invention is broad and does not provide any additional detail information to clearly distinguished the Applicant’s invention from the Applied prior art. Therefore, the Examiner has given the at least broad claimed limitations its’ broadest reasonable interpretations.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shimura with the teachings of Jiang to achieve the goal of efficiently and reliably providing low latency communication services and providing smooth operation of services in a communication system (Jiang, pp0004).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9, 11-16, and 18-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US Publication No. 20190037504) in view of Jiang (US Publication No. 20180192445).

As to claims 1 and 9, Shimura teaches a [communication network] method and a network manager (fig. 1), comprising: sending, by a first network manager, node requirement information to a second network manager (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power for transmitting signal, pp0062), wherein the node requirement information indicates a requirement for deploying a node instance, wherein deploying the node instance comprises one or more of creating the node instance, configuring the node instance, or instantiating the node instance (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power for transmitting signal, pp0062), and the node instance is a network function device or a network element device (fig. 1, pp0028, communication devices); after a deployment of the node instance, obtaining, by the first network manager, node instance information, wherein the node instance information comprises identifier information of the node instance or a network address of the node instance (fig. 1, fig. 7, pp0079, base station obtaining information on the hardware of each communication devices, and pp0076, positions of the communication device in addition to the transmission request); determining, by the first network manager, transport requirement information corresponding to the node instance information (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information); and sending, by the first network manager, a transport request message to a transport network manager, wherein the transport request message carries the transport requirement information and the node instance information (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power, pp0062, trigger frame includes a list in which AIDs, each of which is identification information of a communication device that is granted transmission permission, and pp0035). However, fails to explicitly mention that the communication network is a network slice deployment.
In an analogous filed of endeavor, Jiang teaches the concept of the communication network is a network slice deployment (fig. 1, pp0077, determining and allocating resources to a terminal in network slicing technology). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shimura with the teachings of Jiang to achieve the goal of efficiently and reliably providing low latency communication services and providing smooth operation of services in a communication system (Jiang, pp0004).
As to claims 3, 11, and 18, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. Shimura further teaches wherein the method further comprises: obtaining, by the first network manager, node instance description information corresponding to the node instance information (fig. 1, fig. 7, pp0079, base station obtaining information on the hardware of each communication devices, and pp0076, positions of the communication device in addition to the transmission request), wherein the node instance description information comprises one or more of an identifier of the node requirement information, a node type, an identifier of a node template, location information of a node, or specification information of the node (fig. 1, fig. 7, pp0079, base station obtaining information on the hardware of each communication devices, and pp0076, positions of the communication device in addition to the transmission request).  
As to claims 4, 12, and 19, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. Shimura further teaches wherein determining, by the first network manager, the transport requirement information corresponding to the node instance information comprises: determining, by the first network manager, the transport requirement information based on node instance description information corresponding to the node instance information (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information, and pp0076, positions of the communication device in addition to the transmission request).  
As to claims 5, 13, and 20, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. Shimura further teaches wherein determining, by the first network manager, the transport requirement information corresponding to the node instance information comprises: determining, by the first network manager, a transport template based on the node instance information, wherein the transport template comprises the transport requirement information (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information, and pp0076, positions of the communication device in addition to the transmission request).  
As to claim 6, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. Shimura further teaches wherein determining, by the first network manager, the transport requirement information corresponding to the node instance information comprises: determining, by the first network manager, the transport requirement information based on the node instance information and a preset policy (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information, and pp0078, the base station 110 determines the transmission power of each communication device such that a radio field intensity exceeding a predetermined threshold that is used by the communication device 103 during carrier sensing can be achieved for the entire frequency channel).  
As to claim 7, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. Shimura further teaches wherein the transport requirement information comprises one or more of a transport deployment specification, a latency, bandwidth, location constraint information, affinity and anti-affinity rules, quality of service (QoS), bearer information, a network type, a reliability requirement, a mobility requirement, or isolation requirement information (fig. 1, fig. 7, pp0049, pp0080, determining transmission power, thus increasing quality of signal transmission).  
As to claim 8, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. Shimura further teaches wherein the method comprises: obtaining, by the transport network manager, the transport request message; and configuring, by the transport network manager, a transport resource corresponding to the transport requirement information (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information, and pp0083, upon receipt of the trigger frame, each communication device transmits a data signal on the basis of the transmission power specified in the trigger frame e.g. increasing transmission power, pp0085).
As to claim 16, Shimura teaches a system (fig. 1), comprising: a first network manager (fig. 1); and a transport network manager (fig. 1), wherein: the first network manager is, configured to: send node requirement information to a second network manager (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power for transmitting signal, pp0062), wherein the node requirement information indicates a requirement for deploying a node instance (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power for transmitting signal, pp0062), and the node instance is a network function device or a network element device (fig. 1, pp0028, communication devices); obtain node instance information, wherein the node instance information comprises identifier information of the node instance or a network address of the node instance (fig. 1, fig. 7, pp0079, base station obtaining information on the hardware of each communication devices, and pp0076, positions of the communication device in addition to the transmission request); determine transport requirement information corresponding to the node instance information (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information); and send a transport request message to a transport network manager, wherein the transport request message carries the transport requirement information and the node instance information (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power, pp0062, trigger frame includes a list in which AIDs, each of which is identification information of a communication device that is granted transmission permission, and pp0035), and the transport network manager is configured to: obtain the transport request message (fig. 1, fig. 7, S703, pp0083, transmit trigger frame, in response to the transmission request, including the determined transmission power, pp0062, trigger frame includes a list in which AIDs, each of which is identification information of a communication device that is granted transmission permission, and pp0035); and configure a transport resource corresponding to the transport requirement information (fig. 1, fig. 7, pp0079, determines the transmission power of each communication device on the basis of the obtained information, and pp0083, upon receipt of the trigger frame, each communication device transmits a data signal on the basis of the transmission power specified in the trigger frame e.g. increasing transmission power, pp0085). However, fails to explicitly mention that the system is for network slice deployment.
In an analogous filed of endeavor, Jiang teaches the concept of the system is for network slice deployment (fig. 1, pp0077, determining and allocating resources to a terminal in network slicing technology). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shimura with the teachings of Jiang to achieve the goal of efficiently and reliably providing low latency communication services and providing smooth operation of services in a communication system (Jiang, pp0004).

Claim 2, 10, and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (US Publication No. 20190037504) in view of Jiang (US Publication No. 20180192445) and further in view of Chou et al. (US Publication No. 201903866878).

As to claims 2, 10, and 17, Shimura in view of Jiang teaches the limitations of the independent claims as discussed above. However, fails to explicitly teach wherein the node requirement information comprises a network slice subnet requirement information indicating a requirement for deploying a network slice subnet instance, and the network slice subnet instance comprises one or more node instances.
In an analogous field of endeavor, Chou teaches wherein the node requirement information comprises a network slice subnet requirement information indicating a requirement for deploying a network slice subnet instance (fig. 2, fig. 3, pp0015, sends the Network Slice SubNet requirements to the Network Slice Subnet Management Function, NSSMF, 140. The Network Slice Subnet requirement may be for creation of a new Network Slice Subnet Instance), and the network slice subnet instance comprises one or more node instances (fig. 2, fig. 3, pp0015, sends the Network Slice SubNet requirements to the Network Slice Subnet Management Function, NSSMF, 140. The Network Slice Subnet requirement may be for creation of a new Network Slice Subnet Instance). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Shimura and Jiang with the teachings of Chou to achieve the goal of efficiently and reliably providing network slicing, so it will significantly improve the efficiency and dramatically save the cost in a communication system (Chou, pp0009).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645